NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



TRACY GROENENDAAL, OTHER            )
OCCUPANT A/K/A RONALD SORIANO,      )
                                    )
                Petitioners,        )
                                    )
v.                                  )                   Case No. 2D19-185
                                    )
REFLECTION ISLES MASTER             )
ASSOCIATION, INC., a Florida        )
not-for-profit corporation; and ALL )
OTHER OCCUPANTS,                    )
                                    )
                Respondents.        )
___________________________________)

Opinion filed August 14, 2019.

Petition for Writ of Certiorari to the Circuit
Court for Lee County; Alane Laboda,
Judge.

Michael G. Fink and Andrew N. Walker of
Mike Fink Law Firm, P.A., Fort Myers, for
Petitioners Tracy Groenendaal and Ronald
Soriano.

Stacy L. Haverfield of Stacy L. Haverfield,
P.A., Fort Myers, for Respondent Reflection
Isles Master Association, Inc., a Florida not-
for-profit corporation.

No appearance for remaining Respondents.



PER CURIAM.
           Denied.


KHOUZAM, C.J., and LUCAS and SMITH, JJ., Concur.




                                    -2-